KENNEDY, Judge (dissenting). {15} Where liability may go up and down the metaphorical ladder, the majority will not let it do so if employees are on different ends of a rung. I would decline to open tort liability between co-employees of a general contractor, where the general contractor is arguably the special employer of the employees of any number of subcontractors, who themselves are apparently required to obtain coverage under the Workers’ Compensation Act. {16} Plaintiff and Alpha do not have an employment relationship under the Act. Alpha has not insured against its liability to pay compensation benefits to Plaintiff should it injure her. Current case law only deals with but one rail of the metaphorical ladder. For example, Harger involved the distinction between independent contractors and employees, where injured workers were trying to pursue remedies and liability up the ladder. Harger, 121 N.M. at 667, 916 P.2d at 1334. Another example is Chavez, where the general contractor was attempting to extend immunity from all persons down the ladder, and the case between the plaintiff and the other contractor had settled. 1996-NMSC-046, ¶¶ 1-3, ¶ 2 n. 1, 122 N.M. 78, 920 P.2d 1032. These single rail cases do not reflect the current state of business where a general contractor or large special/statutory employer may employ many subcontractors to handle different aspects of its work, requiring all to procure compensation coverage under the Act, or doing so itself. The question of first impression is whether an employee, covered by her special employer under the Act, can proceed in tort against another special employee only because that contractor, who is also an employee, did not procure workers’ compensation coverage for injuries to employees who were not their own. {17} “The Act provides the exclusive remedy against employers for employees injured on the job.” Vigil, 1996-NMCA-100, ¶ 7, 122 N.M. 417, 925 P.2d 883. “[A] practical objective served by these statutes is to protect employees of irresponsible and uninsured subcontractors by imposing ultimate liability on the presumably responsible contractor, who has it within his power, in choosing subcontractors, to pass upon their responsibility and insist upon appropriate compensation protection for their workers.” Chavez, 1996-NMSC-046, ¶ 17, 122 N.M. 78, 920 P.2d 1032 (internal quotation marks and citation omitted). Chavez applies this to the hierarchy of general and subcontractors; I see no reason that it should not apply to all parallel hierarchies of employment. {18} Workers can have multiple employers, each of which is immune from suit. Rivera, 118 N.M. at 677, 884 P.2d at 833. In this case, both Plaintiff and Alpha are employees of Sandia. Employees of the same employer are as immune as the employer from any cause of action that would be covered under the Act, as long as the employer is insured under the Act. Sections 52-1-6(E), -8. The payment for insurance under the Act by an employer, whether directly or indirectly through a contractor, triggers the immunity. Vigil, 1996-NMCA-100, ¶ 8, 122 N.M. 417, 925 P.2d 883. {19} I cannot agree to establishing third-party tort liability against Alpha for Plaintiff’s benefit. Because Alpha is a contractor, I believe Alpha is also a special co-employee. Even under the current scheme, Sandia or its insurer would be entitled to reimbursement for any damages it paid to Plaintiff (if Plaintiff were to recover from Alpha). See, e.g., Matkins, 93 N.M. at 513, 602 P.2d at 197. However, while Matkins deals with liability of third parties, Alpha, Teehnadyne, and Plaintiff are all employed by Sandia. Within an employment relationship, where Sandia is ultimately responsible for benefits, there is no reason to institute a new system of third-party liability within the umbrella of Sandia’s coverage. All co-employees enjoy immunity under the Act. “[0]ne of the things the eoemployee is entitled to expect in return for what he or she has given up is freedom from common-law suits based on ... accidents in which that coemployee is at fault.” Larson, supra, § 111.03[2]; see also § 52-1-6(E), -8. Emphasizing that liability “ ‘runs up the ladder’ ” but “ ‘not down,’ ” the majority have failed to acknowledge that the relationship between Plaintiff and Alpha is horizontal across the rungs. Maj. Op. ¶ 10. Both look up, Plaintiff for benefits, Alpha for relief from liability. {20} Here, the majority wants to regard Alpha as outside the umbrella of immunity between co-employees because the Act does not specifically include parallel subcontractors as “co-employees” in order to confer immunity under the Act. Maj. Op. ¶ 13. However, all workers give up the right to claim damages in tort under the Act as their part of the quid pro quo of employment with covered employers like Sandia. When neither the subcontractor nor the general contractor in a purely vertical ease has provided workers’ compensation insurance coverage, the injured employee may sue under the Act or, alternatively, sue in tort. Harger, 121 N.M. at 666, 916 P.2d at 1333. Contractual relationships in a big operation can extend to many subcontractors, and all of whose employees can be special employees of the top contractor. Absent the majority’s reliance on Larson as a shibboleth for allowing parallel subcontractors to be sued in tort, there is no basis for doing so. The majority’s reliance upon a lack of inclusion in the statute, also based on Larson, is likewise no reason to assume an exclusion of subcontractors, particularly when they are co-employees. {21} The majority also conveniently ignore the workers’ explicit sacrifice of a remedy in tort for presumptive coverage for injuries sustained at work. See § 52-l-6(C), (D) (worker is presumed to accept provisions of the Act and agree to forego all tort remedies if his or her employer is covered under the Act). When the employee who is injured at work is covered under the Act, and an employer provides coverage, the language of the Act provides an exclusive remedy for workers injured on the job. See id. “[Exclusive” should be just that. Coverage should extend from the general special employer to the bottom of every ladder-rail. If the “plain language” of the Act failing to contain specific reference to subcontractors, their employees, or “special coemployees” is all we have to go on, the majority’s discussion where Alpha is subject to third-party liability because they did not specifically insure is unnecessary. It is included just to create a distinction without a difference. The Act itself makes self-insuring against inter-employee liability superfluous by giving immunity to co-employees. {22} My reading of the Act says that all special co-employees enjoy among themselves the special employer’s immunity from suit as long as that special employer has complied with the Act, and all co-employees are doing the master’s bidding. Whether that co-employee is direct, special, lent, or statutorily employed, or a natural, corporate or otherwise legally-defined person, is not material. If Plaintiff, as Sandia’s employee, had slipped and fallen on the job in a puddle left by Sandia’s own janitor, the result should be no different. The majority, however, would allow third-party liability against Sandia’s janitorial service. Sections 52-l-6(E), - 8, are sufficiently specific to make exclusive remedies and immunity from suit apply between co-employees of any stripe. Alpha, as a co-employee under the Act, has as much a right to look “up the ladder” to ensure its immunity from suit as Plaintiff has the right to payment of benefits under the exclusive provisions of the Act.